        Case 20-31777 Document 5-1 Filed in TXSB on 03/16/20 Page 1 of 3




                                  EXHIBIT A

                         Bank Account List and Schematic




10425302v6
          Case 20-31777 Document 5-1 Filed in TXSB on 03/16/20 Page 2 of 3




    Bank Account                                 Bank Account Description
 Tri-Point Oil & Gas Production Systems, LLC
                      Tri-Point Oil & Gas Production Systems, LLC maintains an account at Wells
                      Fargo for the purpose of funding operating disbursements, including the
                      Services Account, Wells Fargo: x-1689, which funds payroll, benefits, insurance
 Wells Fargo          and tax withholdings. This account also provides debt service for two
 (1786)               Promissory notes.
                      This account is subject to cash dominion.
                       As of the Petition Date, this account held a balance of approximately $52,013.43.
                       Tri-Point Oil & Gas Production Systems, LLC maintains an account at Wells
                       Fargo for the purpose of collecting operating receipts. This account also serves
 Wells Fargo           as a Lockbox account that sweeps daily at 10am to paydown the Wells Fargo
                       Revolving Credit Facility.
 (1794)
                       This account is subject to cash dominion.
                       As of the Petition Date, this account held a balance of approximately $37,165.44.
 Tri-Point Services LLC
                      FR Tri-Point LLC maintains an account at Wells Fargo for the purpose of
 Wells Fargo          funding payroll, benefits, insurance and tax withholdings. This account is
                      funded by the operating disbursements account, Wells Fargo: x-1786.
 (1689)
                       As of the Petition Date, this account held a balance of approximately $0.00.
 FR Tri-Point LLC
 Wells Fargo           Zero balance account (ZBA).
 (1671)                As of the Petition Date, this account held a balance of approximately $0.00.
 Tri-Point Service GP, LLC
 Wells Fargo           Zero balance account (ZBA).
 (1663)                As of the Petition Date, this account held a balance of approximately $0.00.




10489615v1
            Case 20-31777 Document 5-1 Filed in TXSB on 03/16/20 Page 3 of 3




1
    Incoming money is collected in the Collections Account (Lockbox).
2
    Lockbox funds are swept into the Wells Fargo Revolving Credit Facility at 10am on a daily basis.
3
    Outgoing money is withdrawn from the Disbursement Account.
4
    Disbursement Account draws on the Wells Fargo Revolving Credit Facility as required by operations.
5                                                                                                                  6
 Disbursement Account feeds the Services Account, which funds payroll, benefits, insurance and tax withholdings.
Zero balance account (ZBA).
10489615v1
